     Case 2:18-cr-00124-MWF Document 272 Filed 07/19/21 Page 1 of 2 Page ID #:2486




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 ***AMENDED***
                           CRIMINAL MINUTES -- GENERAL

Case No. CR 18-124-MWF                              Dated: July 19, 2021
==================================================================
PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

       Rita Sanchez                     Amy Diaz                        Mark Aveis
     Courtroom Deputy                 Court Reporter                 Ian Y. Yanniello
                                                                      Carolyn Small
                                                                    Asst. U.S. Attorneys


==================================================================
U.S.A. vs (Dfts listed below)           Attorneys for Defendants

1.     Philip James Layfield                     1.    Steven A. Brody
       Present - Bond                                  Anthony Solis
       (Waiver also on file)                           Present - Appointed

__________________________________________________________________________
PROCEEDINGS:         VTC PRETRIAL CONFERENCE (JT: 08-10-21)
                     DEFENDANT'S MIL: TO PRECLUDE THE TESTIMONY
                     RE CALIFORNIA RULES OF PROF. CONDUCT, ETC.
                     [257]; TO PRECLUDE EXPERT TESTIMONY OF JEAN
                     PUGH [258]; TO PRECLUDE EVIDENCE AND IMPROPER
                     ARGUMENT RE REFERRAL FEES [260]
                     GOVERNMENT'S MIL NO. 3 TO EXCLUDE THE
                     TESTIMONY OF JEFFREY BUSSELL [261]

      Case called and counsel state their appearance. The Motions Hearing is held. The
Court invites counsel to present their oral arguments. Arguments by counsel are heard. The
Court rules as follows:

       1.    Defendant's MILs To Preclude the Testimony re California Rules of Prof.
             Conduct, Etc. [257] - The Motion is DENIED with the exception that disbarment

MINUTES FORM 6                                                          Initials of Deputy Clerk rs
CRIM -- GEN                                                                          :55
    Case 2:18-cr-00124-MWF Document 272 Filed 07/19/21 Page 2 of 2 Page ID #:2487




             shall not be mentioned and that there will be a limiting instruction explaining the
             difference between the crimes charged/federal law and state bar rules.

      2.     Defendant's MIL to Preclude Expert Testimony Ofjean Pugh [258] - The Motion
             is taken UNDER SUBMISSION. The parties are ORDERED to meet and confer
             to determine whether there is any agreement as to which opinions are admissible
             and which are inadmissible after taking into consideration the guidelines that the
             Court outlined during the hearing. If the parties continue to disagree about some
             or all of the opinions, the parties shall file a joint status report before 7/23/21 at
             12:00 noon informing the Court of the remaining areas of disagreement.

      3.     Defendant's MIL to Preclude Evidence and Improper Argument re Referral Fees
             [260] - The Motion is taken UNDER SUBMISSION.


      4.     Government's MIL NO. 3 to Exclude the Testimony of Jeffrey Bussell [261] -
             The parties were not heard on this Motion because of the Court's time
             limitations. Accordingly, the parties are ORDERED to contact Ms. Sanchez as
             soon as possible with their availability for the Motion to be heard later this
             week.

      IT IS SO ORDERED.




MINUTES FORM 6                                                                Initials of Deputy Clerk rs
CRIM -- GEN                                                                                :55
